Citation Nr: 1034536	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  09-43 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Home Loan Eligibility Center 
in Winston-Salem, North Carolina 


THE ISSUE

Basic eligibility for Department of Veterans Affairs home loan 
guaranty benefits under Chapter 37, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The Appellant had periods of active duty, active duty for 
training, and inactive duty training in the United States Army 
Reserve from September 1987 to September 1991. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an adverse determination in September 2008 by a 
Department of Veterans Affairs (VA) Home Loan Eligibility Center.  

In May 2010, the Appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing has 
been associated with the Appellant's file.  


FINDINGS OF FACT

1.  The Appellant had periods of active duty, active duty for 
training, and inactive duty training in the United States Army 
Reserve from September 1987 to September 1991, a period of four 
years; her active duty service was during the Persian Gulf War 
from February 1, 1991, to April 18, 1991, a period of less than 
90 days.  

2.  The Appellant had no additional periods of active duty, 
active duty for training, or inactive duty training during the 
period she remained in the Army Reserve from September 1991 to 
September 1995 when she was honorably discharged from service.  

3.  The Appellant was not discharged or released before 
completing six years of service in the Army Reserve because of a 
service-connected disability.




CONCLUSION OF LAW

The criteria for basic eligibility for VA home loan guaranty 
benefits have not been met.  38 U.S.C.A. §§ 3701, 3702 (West 
2002).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See generally 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay 
v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending matter 
and could have no application as a matter of law); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. Principi, 16 
Vet. App. 129, 132 (2002); Manning v. Principi, 16 Vet. App. 534, 
542-3 (2002).

In the present case, the question before the Board is a legal one 
as there is no dispute as to the essential facts required to 
resolve the matter.  The outcome of the appeal is governed by the 
interpretation and application of the law and regulations, rather 
than by consideration of the adequacy of the evidence or 
resolving conflicting evidence.  Accordingly, the notice and duty 
to assist provisions of the VCAA are inapplicable and no further 
development under the VCAA is required.








REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that the RO erred by denying basic 
eligibility for VA home loan guaranty benefits.  Specifically, 
she contends that she is eligible for a VA loan because she had 
been given a Certificate of Eligibility for Loan Guaranty 
Benefits in November 1995, and had been found at that time to 
have met the applicable time-in-service requirements.  She feels 
that she should be permitted to use the certificate and that she 
should not be "penalized" for someone's error in issuing it if 
the certificate is deemed invalid.  

An award of loan guaranty benefits is granted only to veterans 
satisfying the basic entitlement criteria noted in 38 U.S.C.A. 
§§ 3701 and 3702.  As pertinent to this claim, a Veteran who 
served on active duty for 90 days or more at any time during the 
Persian Gulf War is eligible for the housing loan benefits.  38 
U.S.C.A. § 3702(a)(2)(D).  For purposes of these benefits, the 
term "veteran" is defined under 38 U.S.C.A. § 3701(b).  

According to 38 U.S.C.A. § 3701(b)(4), the term "veteran" 
includes an individual serving on active duty.  

Further, according to 38 U.S.C.A. § 3701(b)(5)(A), the term 
"veteran" includes an individual who is not otherwise eligible 
for benefits under Chapter 37 and (1) who has completed a total 
service of at least 6 years in the Selected Reserve and was 
honorably discharged thereafter, or (2) who was discharged or 
released from the Selected Reserve before completing 6 years of 
service because of a service-connected disability.  "Selected 
Reserve" means the Selected Reserve of the Ready Reserve of any 
of the reserve components of the Armed Forces.  38 U.S.C.A. 
§ 3701(b)(5)(B).





In this case, the Appellant's service personnel records indicate 
that she entered the United States Army Reserve in September 
1987.  She had periods of active duty, active duty for training, 
and inactive duty training from September 1987 to September 1991, 
a period of four years.  Her period of active duty was during the 
Persian Gulf War and was from February 1, 1991, to April 18, 
1991, that is, a period of less than 90 days.  

While the Appellant remained in the Army Reserve from September 
1991 until her honorable discharge in September 1995, she had no 
additional periods of active duty, active duty for training, and 
inactive duty training.  She had no prior or subsequent military 
service.  

As the Appellant was notified in the September 2009 statement of 
the case, in order for a year of service to be credited toward 
the six-year service requirement, at least one active duty or 
inactive duty point is required during each year in order to be 
credited as service.  And although membership points may be 
earned by reservists for being on the rolls whether the member 
participates in drill or not, years in which only membership 
points are earned do not count towards meeting the six-year 
service requirement.  In this case, the Appellant's service 
personnel records, including a Chronological Statement of 
Retirement Points, dated in March 1996, show that she received 
active or inactive duty points during each year from September 
1987 to September 1990.  From September 1990 to September 1995, 
only membership points are shown, and there is no evidence that 
the Appellant drilled or trained during those years.  

Further, as noted on her DD Form 214, Certificate of Release or 
Discharge From Active Duty, she served a period of active duty 
from February 1, 1991, to April 18, 1991 (such service is not 
reflected in the Reserve records).  Therefore, the latter years 
from September 1991 to September 1995 are not creditable towards 
the minimum service requirements for the Home Loan benefit.




Furthermore, the evidence of record does not show - and the 
Appellant has not alleged - that she was discharged or released 
before completing six years on account of a service-connected 
disability.  

While the Appellant has presented a VA Certificate of Eligibility 
for Loan Guaranty Benefits, dated in November 1995, which was 
issued by a local VA regional office, in an effort to show that 
VA has deemed her eligible for the benefits to which she seeks, 
her receipt of such document is apparently the result of an error 
on the part of a VA employee who had determined in 1995 that she 
was entitled to VA loan guaranty benefits based on her service in 
the Army Reserve.  It is noted that VA law regarding minimum 
service requirements pertinent to the Appellant's application for 
loan guaranty benefits in 1995 is substantially similar to that 
which is applicable to her claim at present.  38 U.S.C.A. 
§§ 3701(b), 3702 (1994).   

On the basis of the evidence of record, the Board finds that the 
Appellant does not meet the statutory definition of "Veteran."  
She is not shown to have served on active duty for a period of 90 
days or more during the Persian Gulf War to satisfy a basic 
element of entitlement to loan guaranty benefits.  Further, her 
period of service, consisting of active duty, active duty for 
training, and inactive duty training, is two years short of the 
six years of reserve service required to identify her as a 
"Veteran" and, thus, satisfy a basic element of entitlement to 
loan guaranty benefits.  

The law is unequivocal on this matter, and the Appellant clearly 
lacks basic eligibility for a VA home loan guaranty.  Because the 
Appellant is not entitled to VA home loan guaranty benefits, her 
claim must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

At her hearing and in her statements, the Appellant argues that 
VA should honor the Certificate of Eligibility for Loan Guaranty 
Benefits, which was issued in 1995. Essentially, she is 
requesting that the Board exceed its authority by granting her 
entitlement to loan guaranty benefits without any legal 
authority.  38 U.S.C.A. § 7104.  



Such relief would be equitable in nature, but the Board does not 
have the authority to grant equitable relief as argued by the 
Appellant.  38 U.S.C.A. § 503.  Because there is no legal basis 
upon which to predicate a grant of the benefit sought, the appeal 
must be denied.  See Sabonis, 6 Vet. App. at 430.


ORDER 

Basic eligibility for VA home loan guaranty benefits under 
Chapter 37, Title 38, United States Code is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


